
	
		I
		111th CONGRESS
		1st Session
		H. R. 1560
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2009
			Ms. Eshoo introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To make the moratorium on Internet access taxes and
		  multiple and discriminatory taxes on electronic commerce
		  permanent.
	
	
		1.Short titleThis Act may be cited as the
			 Permanent Internet Tax Freedom Act of
			 2009.
		2.Permanent
			 moratorium on Internet access taxes and multiple and discriminatory taxes on
			 electronic commerce
			(a)In
			 GeneralSection 1101(a) of the Internet Tax Freedom Act (47
			 U.S.C. 151 note) is amended by striking taxes during the period
			 beginning November 1, 2003, and ending November 1, 2014: and inserting
			 taxes:.
			(b)Effective
			 DateThe amendment made by this section shall apply to taxes
			 imposed after the date of the enactment of this Act.
			
